                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 19-cv-00644-CMA-GPG

SLATER PARK LAND AND LIVESTOCK, LLC, a Colorado Limited Liability Company,

       Plaintiff,

v.

U.S. ARMY CORPS OF ENGINEERS,
SUSAN BACHINI NALL, in her official capacity as the Chief of the Colorado West
Section Regulatory Division of the Sacramento District of the United States Army Corps
of Engineers,

       Defendants.


               ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS


       This matter is before the Court on Defendants U.S. Army Corps of Engineers and

Susan Bachini Nall’s Motion to Dismiss. (Doc. # 14.) Based on the following reasons,

the Court grants Defendants’ Motion.

                                  I.     BACKGROUND

       In 2012, Plaintiff reconstructed an 1800’s era earthen dam across Slater Creek—

a small stream that runs throughout Plaintiff’s property in Routt County, Colorado. (Doc.

# 14 at 5; Doc. # 17 at 3.) The original dam was built to create a pond to facilitate

irrigation and stock watering, but it was washed out by a severe weather event in the
1930’s. (Doc. # 1 at 10, ¶ 45.) In 2017, Defendants received a report of Plaintiff’s dam

construction on Slater Creek and opened an investigation. 1 (Doc. # 14 at 5.)

       Defendants’ investigation concluded that Plaintiff discharged fill material into

Slater Creek and the surrounding protected wetlands during the construction of the on-

channel pond. (Doc. # 17 at 6.) On August 17, 2018, Defendants issued a letter

notifying Plaintiff that the dam was constructed in violation of § 404 of the Clean Water

Act (“CWA”). (Doc. # 14 at 6; Doc. # 1-2 at 1.) Plaintiff challenges Defendants’ notice of

violation (“NOV”) in the instant suit.

       After indicating that Plaintiff’s dam was unauthorized, the NOV set forth several

options which Plaintiff could implement to remedy the situation without incurring

disciplinary action. (Doc. # 17 at 6.) These options included: “restoring the impacted

waters to pre-disturbance conditions, partially restoring impacted waters, and/or

obtaining an after-the-fact permit for all or a portion of the work.” (Doc. # 1-2 at 1.) Then,

the NOV requested that Plaintiff choose one of the options and notify Defendants of its

“remedy proposal” by August 31, 2018. (Id. at 1–2.) The letter further stated that failure

to respond to the request for a remedy proposal “may result in elevated enforcement

actions” such as “possible referral to the EPA, fines, and/or penalties.” (Id. at 2.)

       Plaintiff contends that the construction of the dam is exempt from the CWA

pursuant to the CWA’s agricultural exemption. (Doc. # 17 at 3.) Thus, Plaintiff did not

submit a remedy proposal to Defendants. (Doc. # 14 at 7.) Instead, on March 7, 2019,



1
 Defendants are authorized to investigate possible violations of the CWA pursuant to 33 C.F.R.
§ 326.3(b). (Doc. # 14 at 5.)

                                              2
Plaintiff filed this action seeking judicial review of the NOV. (Doc. # 1.) Plaintiff alleges

that the NOV interferes with its use and enjoyment of its land. (Id. at 3, ¶ 6.) Plaintiff

seeks two forms of relief. First, Plaintiff seeks injunctive relief against the enforcement

of the NOV. (Id. at 4, ¶ 9.) Second, Plaintiff seeks a declaration that: (1) the

reconstruction of the dam is exempt from the CWA; and (2) Plaintiff’s due process rights

were violated by Defendants’ issuance of the NOV. (Doc. # 17 at 4.)

       Defendants filed the instant Motion to Dismiss on May 31, 2019. (Doc. # 14.)

Defendants assert that the Court lacks jurisdiction because the NOV is not a final

agency action. (Id. at 1–2.) Plaintiff filed a Response on June 21, 2019 (Doc. # 17), and

Defendants filed a Reply on July 5, 2019 (Doc. # 18).

                                 II.    GOVERNING LAW

A.     § 704 OF THE APA AND THE REQUIREMENT OF FINAL AGENCY ACTION

       The APA authorizes judicial review of “[a]gency action made reviewable by

statute and final agency action for which there is no other adequate remedy in a court.”

Kansas, ex rel. Schmidt v. Zinke, 861 F.3d 1024, 1028 (10th Cir. 2017); 5 U.S.C. § 704.

There is no statute authorizing judicial review in this case; therefore, this Court may only

review Defendants’ action if it constitutes “final agency action.” Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 882 (1990).

       Pursuant to the Supreme Court’s ruling in Bennett v. Spear, “two conditions must

be satisfied for agency action to be ‘final.’” 520 U.S. 154, 177 (1997). First, the action

must “mark the consummation of the decisionmaking process.” Id. at 177–78. Second,




                                               3
the action must be one by which “rights or obligations have been determined,” or from

which “legal consequences will flow.” Id. at 178.

B.     DISMISSAL UNDER RULE 12(b)

       Defendants filed this Motion to Dismiss under Rule 12(b)(1) for lack of subject-

matter jurisdiction. (Doc. # 14.) However, the presence of final agency action is not a

jurisdictional issue. 2 Sierra Club v. Jackson, 648 F.3d 848, 854 (D.C. Cir. 2011) (citing

Trudeau v. FTC, 384 F. Supp. 2d 281, 294 n.13 (D.D.C. 2005), aff’d, 456 F.3d 178

(D.C. Cir. 2006)). This Court has federal question jurisdiction pursuant to 28 U.S.C.

§ 1331, whereas the APA’s requirements are a part of Plaintiff’s cause of action.

Oryszak v. Sullivan, 576 F.3d 522, 524–25 (D.C. Cir. 2009). Therefore, this Motion to

Dismiss would have been more appropriately filed under Rule 12(b)(6) for failure to

state a claim.

       Nevertheless, courts are “required to convert a Rule 12(b)(1) motion to dismiss

into a Rule 12(b)(6) motion . . . when resolution of the jurisdictional question is



2
  The Court notes that there is some disagreement among Circuit courts, and indeed, even
within the Tenth Circuit, as to whether this is a jurisdictional inquiry. Compare Osage Producers
Ass’n v. Jewell, 191 F. Supp. 3d 1243, 1255 (N.D. Okla. 2016) (“In the Tenth Circuit, the APA’s
limitation to ‘final agency action’ is considered a jurisdictional requirement. . . . Although several
Supreme Court cases cast doubt on this jurisdictional labeling.”), with Jarita Mesa Livestock
Grazing Ass’n v. U.S. Forest Serv., 58 F. Supp. 3d 1191, 1222 (D.N.M. 2014) (“The APA does
not, through § 702, create an independent basis of subject-matter jurisdiction; it allows for
judicial review of final agency action only if there is also an independent basis for subject-matter
jurisdiction”) (citations omitted) (both listing cases). This Court is persuaded by the D.C. Circuit’s
most recent opinion regarding this question because the Tenth Circuit Court of Appeals has
remained silent as to this specific issue and the D.C. Circuit is a leading authority on
Administrative Law questions. The Court further notes that the outcome in this case is the same
regardless of whether the Court employs a 12(b)(1) or 12(b)(6) approach because facial
challenges to jurisdiction and motions to dismiss for failure to state a claim are both analyzed by
taking all the facts alleged in the complaint as true.

                                                  4
intertwined with the merits of the case.” Holt v. United States, 46 F.3d 1000, 1003 (10th

Cir. 1995). Facial challenges to jurisdiction and motions to dismiss for failure to state a

claim are analyzed similarly because both consider all the facts alleged in the complaint

as true. Id. at 1002; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the

Court analyzes Defendants’ claim pursuant to Rule 12(b)(6).

       The Court may dismiss a complaint for failure to state a claim upon which relief

can be granted. Fed. R. Civ. P. 12(b)(6). To withstand a Rule 12(b)(6) motion to

dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       The scope of the allegations may not be “so general that they encompass a wide

swath of conduct, much of it innocent” or else the plaintiff has “‘not nudged [his] claims

across the line from conceivable to plausible.’” Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 570). A plaintiff may not rely on

mere labels or conclusions, “and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555. The ultimate duty of the court is to

“determine whether the complaint sufficiently alleges facts supporting all the elements

necessary to establish an entitlement to relief under the legal theory proposed.” Forest

Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).




                                              5
                                       III.    ANALYSIS

A.      DEFENDANTS’ ACTION WAS NOT FINAL

        1.      The NOV Was a Pre-Enforcement Action

        33 C.F.R. § 326.3 treats NOVs as a distinct type of agency action. An NOV is a

pre-enforcement action, which merely notifies the recipient that they are in violation of a

pre-existing statutory requirement. An order, on the other hand, commands the party in

violation to take a specific course of action in order to correct such a violation. Compare

§ 326.3(c)(2) (“[o]nce the district engineer has determined that a violation exists . . . the

district engineer should . . . notify the responsible parties of the violation”), with

§ 326.3(d)(2) (“[a]n order requiring initial corrective measures that resolve the violation

may also be issued by the district engineer in situations where the acceptance or

processing of an after-the-fact permit application is prohibited or considered not

appropriate . . . .”).

        Plaintiff asserts that Defendants attempted to “disguise the NOV as an informal

communication of information,” when it actually represented a “legally binding,

mandatory command that, if disobeyed, would subject [Plaintiff] to significant liability.”

(Doc. # 17 at 17.) By making this assertion, Plaintiff essentially alleges that Defendants’

NOV is a compliance order, which would be reviewable under the APA. Sackett v. EPA,

566 U.S. 120 (2012). 3 Unlike compliance orders, however, notices of violation cannot


3
  In their briefing, both Defendants and Plaintiff discuss the recent Supreme Court cases of
Sackett v. EPA, 566 U.S. 120 (2012) and U.S. Army Corps of Engineers v. Hawkes Co., Inc.,
136 S. Ct. 1807 (2016), at length. “These cases are, it turns out, more instructive by distinction
than by analogy.” Folsom, 2018 WL 2049839 at *4 (comparing and contrasting both Hawkes
and Sackett to a proposed compliance order issued by the EPA upon determination of a

                                                 6
be legally enforced. Therefore, notices of violation are distinct from compliance orders in

terms of reviewability. See 33 U.S.C. § 1319(a)(1), (b), and (g) (distinguishing NOVs

from enforcement actions such as administrative compliance orders or penalty

proceedings).

       NOVs under the CWA (“CWA-NOV”) are very similar to “notice[s] of violation”

issued by the EPA pursuant to § 7413(a) of the Clean Air Act (“CAA-NOV”). 42 U.S.C.

§ 7413(a); see also Folsom v. United States Army Corps of Eng’r Neb. Dist., No. 4:17-

CV-3143, 2018 WL 2049839, at *6 (D. Neb. Apr. 23, 2018) (noting the similarities

between CAA-NOVs and a proposed compliance order issued by the EPA upon

violation of the CWA). In CAA-NOVs, the EPA provides a “threshold allegation” of

potential violations. Luminant Generation Co., LLC v. EPA, 757 F.3d 439, 441–42 (5th

Cir. 2014). For instance, in Luminant, the Fifth Circuit found that CAA-NOVs are not

final under § 704 because

       issuing a notice does not commit the EPA to any particular course of
       action. The statute makes clear the intermediate, inconclusive nature of
       issuing a notice. After giving notice and waiting 30 days, the EPA may
       issue an order, issue an administrative penalty after a formal


violation of the CWA). Both cases asked the question of whether agency action concerning the
enforcement of the CWA could be considered final, and thus judicially reviewable under the
APA. Hawkes considered the finality of a decision made by the Army Corps of Engineers
pursuant to a regulatory procedure which allows landowners to obtain a jurisdictional
determination about whether a particular property contains “waters of the United States.” 136 S.
Ct. at 1812. Sackett considered the finality of an “administrative compliance order” that the EPA
issued under § 309 of the CWA. 566 U.S. at 122. Both cases concluded the agency action in
question to be reviewable. In both cases, however, “the agency’s order was itself the source of
legal obligations, ‘modifying the applicable legal landscape’ by creating new obligations from
which legal consequences flowed.” Folsom, 2018 WL 2049839 at *6 (citing Zinke, 861 F.3d at
1034). Because Defendants have not imposed legal obligations on Plaintiff beyond those
already imposed by the CWA, the reviewability found in Hawkes and Sackett is not applicable to
the instant suit.

                                               7
       administrative hearing, or bring a civil action. Alternatively, the EPA could
       choose to withdraw or amend the notice, or take no further action.

Id. at 442.

       Like CAA-NOVs, the CWA-NOV at issue does not commit the issuing agency –

i.e., the Army Corps of Engineers – to a particular course of action. The CWA-NOV

informs Plaintiff that Defendants “may” refer the matter to the EPA, issue fines, or issue

penalties. Thus, Defendants may also choose not to pursue the violation further. Like

CAA-NOVs, the NOV in this case reflects only the “first step in a potential enforcement

process,” and does not end Defendants’ decisionmaking. Royster-Clark Agribusiness,

Inc. v. Johnson, 391 F. Supp. 2d 21, 27 (D.D.C. 2005).

       2.     The NOV Does Not Determine Rights and Obligations from Which Legal
              Consequences May Flow

       Defendants note that, “the NOV does not meet the second Bennett prong

because it lacks independent legal effect.” (Doc. # 14 at 9.) The Court agrees.

       Defendants’ NOV does not change the legal status of Plaintiff’s activities under

the CWA. Rather, the NOV merely indicates a violation of the CWA itself. Thus, any

legal obligations that may arise flow from the CWA, not the NOV. See, e.g., Reliable

Automatic Sprinkler Co. v. Consumer Prod. Safety Comm’n, 324 F.3d 726, 732 (D.C.

Cir. 2003) (finding that an investigative report recommending voluntary corrective action

did not cause legal consequences because “the request for voluntary compliance

clearly ha[d] no legally binding effect,” and “the agency ha[d] not yet made any




                                             8
determination or issued any order imposing any obligation . . . , denying any right . . ., or

fixing any legal relationship” (citations omitted)).

       Furthermore, Plaintiff incorrectly asserts that “if enforcement of the NOV is

pursued, Slater Park could receive more severe sanctions or penalties for the alleged

CWA violation.” (Doc. # 17 at 18.) Plaintiff cites Leslie Salt Co. v. United States, 789 F.

Supp. 1030, 1032–33 (N.D. Cal. 1991) for the proposition that “receipt of an NOV

supports the conclusion that a violation was committed with the requisite mens rea.”

(Id.) However, Leslie Salt Co. refers only to the consequences that a noticee may incur

when ignoring a cease and desist order. 789 F. Supp. at 1032–33. Although “violating a

compliance order may result in double penalties (for violating the Act and for violating

the order), no authority suggests that a court may assess double penalties for ‘violating’

a notice.” Luminant, 757 F.3d at 442. Thus, even if the Army Corps of Engineers or the

EPA pursue further enforcement action, the Defendants’ NOV does not impose

additional obligations from which legal consequences may flow.

       The similarity between CAA-NOVs and CWA-NOVs shows that legal

consequences do not flow from Defendants’ actions. Like the NOV at issue, CAA-NOVs

do not create rights and obligations or impose legal consequences, because

       a notice does not itself determine [the noticee]’s rights or obligations, and
       no legal consequences flow from the issuance of the notice. The [Act] and
       the [state implementation plan], not the notices, set forth [the noticee]’s
       rights and obligations. . . . [I]f the [agency] issued notice and then took no
       further action, the [noticee] would have no new legal obligation imposed
       on it and would have lost no right it otherwise enjoyed.

Luminant, 757 F.3d at 442. Similarly, “even if an agency gives notice . . . it need not

seek a [compliance] order.” Id. at 443. Therefore, a “notice of violation does not . . .

                                               9
create any legal obligation, alter any rights, or result in any legal consequences . . . .” Id.

at 444.

B.     PLAINTIFF’S CONSTITUTIONAL CLAIMS

       Plaintiff also alleges that Defendants violated Plaintiff’s constitutional right to

procedural due process under the Fifth Amendment. (Doc. # 1 at 19.) Plaintiff alleges

that Defendants “fail[ed] to provide [Plaintiff] with fair notice of what the law requires in

terms of qualifying for the farm and stock pond exemption” and failed “to give [Plaintiff] a

hearing either before or after [Defendants] determined that [Plaintiff] had violated the

CWA.” (Doc. # 17 at 11.) Because this claim is constitutional in nature, Plaintiff asserts

that “federal court jurisdiction exists separately and independently of the APA . . . by

virtue of an alleged violation of a federal constitutional right or other judicially

enforceable right.” (Id.) (citing Doe v. U.S. Civil Serv. Comm’n, 483 F. Supp. 539

(S.D.N.Y. 1980)). Defendants argue in response that even constitutional claims cannot

be evaluated outside the procedural framework of the APA. (Doc. # 18 at 2.)

       Constitutional claims cannot be adjudicated under the APA if the challenged

agency action was not final. Soundboard Ass’n v. Fed. Trade Comm’n, 888 F.3d 1261,

1274 n.6 (D.C. Cir. 2018). There is “no decision of [the D.C. Circuit], and no decision of

any other circuit court, holding that the presence of constitutional claims eases the

Supreme Court’s two-part Bennett test for final agency action when the claim originates

from the APA.” Id.; see also Thunder Basin Coal Co. v. Reich, 510 U.S. 200, 215 (1994)

(holding that the district court did not have subject-matter jurisdiction to hear a pre-

enforcement due process challenge); LabMD, Inc. v. F.T.C., 776 F.3d 1275, 1280 (11th


                                               10
Cir. 2015) (concluding that the plaintiff’s “constitutional claims should be heard only

upon completion of the agency proceedings”).

       Plaintiff brings this suit pursuant to the APA, 5 U.S.C. § 551. (Doc. # 1 at 1.)

Because the suit arises under the APA, Plaintiff must prove final agency action before

this Court reviews its claims. The challenged NOV was not final agency action;

therefore, Plaintiff fails to state an actionable claim. This failure also applies to Plaintiff’s

claim of procedural due process violations. However, although the NOV is not a final

agency action reviewable under the APA, “that does not foreclose the possibility that

[Plaintiff] could raise [its] constitutional claims against the individual officers they

complain of through a § 1983 suit.” Parsons v. United States Dep’t of Justice, 878 F.3d

162, 171 n.9 (6th Cir. 2017). Therefore, the Court dismisses Plaintiff’s constitutional

claims without prejudice.

                                    IV.     CONCLUSION

       Based on the forgoing analysis, the Court ORDERS that Defendants’ Motion to

Dismiss (Doc. # 14) is GRANTED. It is

       FURTHER ORDERED that this case is DISMISSED WITHOUT PREJUDICE.




       DATED: October 30, 2019
                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge


                                               11
